                 Case 2:20-cv-02118-NJK Document 7 Filed 04/12/21 Page 1 of 2




 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7
 8   CAMILLA KEPLER,                                             Case No.: 2:20-cv-02118-NJK
 9             Plaintiff(s),                                                ORDER
10   v.
11   ANDREW SAUL,
12             Defendant(s).
13         This is a social security appeal in which Plaintiff is proceeding pro se. See Docket No. 1.1
14 Plaintiff initiated the appeal on November 18, 2020, and had not filed proof showing that service
15 on the Government has been effectuated. Accordingly, on March 2, 2021, a notice of intent to
16 dismiss was issued pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. See Docket No.
17 6. Plaintiff still has not filed a proof of service nor otherwise responded to the notice.
18         The currently-governing rules require Plaintiff to effectuate service on the Government.
19 See Fed. R. Civ. P. 4. Nonetheless, the Court is mindful that proposed supplemental rules have
20 been drafted that would abolish this service requirement and would replace it with a Court-
21 generated notice to the Government. See Preliminary Draft Proposed Amendments to the Federal
22 Rules of Appellate, Bankruptcy, Civil, and Criminal Procedure, at p. 217 (proposed Rule 3 of the
23 Supplemental Rules for Social Security Review).2 Although these rules have not yet been adopted
24 formally, the notes to the preliminary draft also indicate that some districts have already adopted
25
26         1
               Plaintiff has paid the filing fee and, therefore, is not proceeding in forma pauperis.
27         2
              The proposed rules and committee notes thereto are available at:
   https://www.uscourts.gov/sites/default/files/preliminary_draft_of_proposed_amendments_to_fed
28 eral_rules_august_2020_0.pdf.

                                                       1
                Case 2:20-cv-02118-NJK Document 7 Filed 04/12/21 Page 2 of 2




 1 the proposed procedure of the Court notifying the Government of the initiation of a social security
 2 appeal in lieu of formal service. See id. at 221-22 (indicating that this change has been “universally
 3 popular”).
 4         Given the posture of this case and given that the procedural requirements for service in
 5 social security appeals may be in flux, the Court seeks input from the Government as to whether
 6 it will accept service in this case by way of Court-generated notice.3 The Clerk’s Office is
 7 INSTRUCTED to provide a copy of this order, along with the complaint at Docket No. 4, to
 8 Assistant United States Attorney Troy Flake. The Government must file notice as to whether it is
 9 accepting service by April 26, 2021.
10         IT IS SO ORDERED.
11         Dated: April 12, 2021
12                                                                ______________________________
                                                                  Nancy J. Koppe
13                                                                United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          3
            Either through the notice provided herein or through some other notice to be specified in
28 responding to this order.

                                                     2
